UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1179


In re:    THE WALL STREET JOURNAL; THE ASSOCIATED PRESS;
CHARLESTON GAZETTE; NATIONAL PUBLIC RADIO, INC.; FRIENDS OF
WEST VIRGINIA PUBLIC BROADCASTING, INC.,

                 Petitioners.

------------------------------

THE REPORTERS COMMITTEE FOR FREEDOM OF THE PRESS; AMERICAN
SOCIETY OF NEWS EDITORS; AOL, INC. (HUFFINGTON POST);
ASSOCIATION OF ALTERNATIVE NEWSMEDIA; THE     ASSOCIATION OF
AMERICAN PUBLISHERS INCORPORATED; BLOOMBERG, L.P.; THE
CENTER FOR INVESTIGATIVE REPORTING; COURTHOUSE NEWS SERVICE;
FIRST AMENDMENT COALITION; FIRST LOOK MEDIA, INC.; HEARST
CORPORATION; INVESTIGATIVE REPORTING WORKSHOP AT AMERICAN
UNIVERSITY; JOURNAL SENTINEL, INC.; THE MCCLATCHY COMPANY;
MINE SAFETY & HEALTH NEWS; NEWSPAPER ASSOCIATION OF AMERICA;
THE NATIONAL PRESS CLUB; NATIONAL PRESS PHOTOGRAPHERS
ASSOCIATION; NBCUNIVERSAL MEDIA, LLC; NEW ENGLAND NEWSPAPER
AND PRESS ASSOCIATION, INC.; NEW ENGLAND SOCIETY OF
NEWSPAPER EDITORS; THE NEW YORK TIMES COMPANY; NORTH JERSEY
MEDIA GROUP, INC.; ONLINE NEWS ASSOCIATION; REUTERS AMERICA
LLC; THE SEATTLE TIMES COMPANY; SOCIETY OF PROFESSIONAL
JOURNALISTS; THE THOMAS JEFFERSON CENTER FOR THE PROTECTION
OF FREE EXPRESSION; TRIBUNE PUBLISHING COMPANY; TULLY CENTER
FOR FREE SPEECH,

                Amici Supporting Petitioners.



On Petition for Writ of Mandamus to the United States District
Court for the Southern District of West Virginia, at Beckley.
Irene C. Berger, District Judge. (5:14-cr-00244-1)


Argued:   March 2, 2015                    Decided:   March 5, 2015
Before GREGORY   and   WYNN,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Petition granted by unpublished per curiam order.


ARGUED: David A. Schulz, LEVINE SULLIVAN KOCH & SCHULZ LLP, New
York, New York, for Petitioners. Steven Robert Ruby, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Respondent United States.       William Woodruff Taylor, III,
ZUCKERMAN SPAEDER LLP, Washington, D.C., for Respondent Donald
L. Blankenship.   ON BRIEF: Sean P. McGinley, DITRAPANO BARRETT
DIPIERO MCGINLEY & SIMMONS, PLLC, Charleston, West Virginia;
Katherine M. Bolger, LEVINE SULLIVAN KOCH & SCHULZ LLP, New
York, New York, for Petitioners. James A. Walls, SPILMAN THOMAS
& BATTLE, PLLC, Morgantown, West Virginia; Blair G. Brown,
ZUCKERMAN SPAEDER LLP, Washington, D.C., for Respondent Donald
L. Blankenship.   R. Booth Goodwin, II, United States Attorney,
R. Gregory McVey, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Respondent United States.    Bruce D. Brown, Gregg P. Leslie,
Katie Townsend, Tom Isler, REPORTERS COMMITTEE FOR FREEDOM OF
THE PRESS, Washington, D.C., for Amicus The Reporters Committee
for Freedom of the Press; Kevin M. Goldberg, FLETCHER, HEALD &
HILDRETH, PLC, Arlington, Virginia, for Amici American Society
of News Editors and Association of Alternative Newsmedia;
Jonathan Bloom, WEIL, GOTSHAL & MANGES LLP, New York, New York,
for Amicus The Association of American Publishers, Incorporated;
Rachel Matteo-Boehm, BRYAN CAVE LLP, San Francisco, California,
for Amicus Courthouse News Service; Mickey H. Osterreicher,
Buffalo, New York, for Amicus National Press Photographers
Association; Robert A. Bertsche, PRINCE LOBEL TYE LLP, Boston,
Massachusetts, for Amici New England Newspaper and Press
Association, Incorporated and New England Society of Newspaper
Editors; Charles D. Tobin, HOLLAND & KNIGHT LLP, Washington,
D.C., for Amicus The National Press Club; Michael Kovaka, COOLEY
LLP, Washington, D.C., for Amicus Online News Association; Bruce
W. Sanford, Laurie A. Babinski, BAKER & HOSTETLER LLP,
Washington,   D.C.,   for   Amicus    Society  of   Professional
Journalists; Kurt Wimmer, COVINGTON & BURLING LLP, Washington,
D.C., for Amicus The Newspaper Association of America; Regina
Thomas, Assistant General Counsel, AOL INC., Dulles, Virginia;
Randy L. Shapiro, Global Media Counsel, BLOOMBERG, LP, New York,
New York; Judy Alexander, Chief Legal Counsel, THE CENTER FOR
INVESTIGATIVE REPORTING, Soquel, California; Peter Scheer, FIRST

                                  2
AMENDMENT COALITION, San Rafael, California; Lynn Oberlander,
General Counsel, Media Operations, FIRST LOOK MEDIA, INC., New
York, New York; Jonathan Donnellan, Kristina Findikyan, Office
of General Counsel, HEARST CORPORATION, New York, New York; Mary
Hill Taibl, Senior Vice President, General Counsel, Secretary,
Chief Compliance Officer, JOURNAL SENTINEL, INC., Milwaukee,
Wisconsin; Karole Morgan-Prager, Juan Cornejo, THE MCCLATCHY
COMPANY, Sacramento, California; Beth R. Lobel, Vice President,
Media Law, NBCUNIVERSAL MEDIA, LLC, New York, New York; David
McCraw, Vice President/Assistant General Counsel, THE NEW YORK
TIMES COMPANY, New York, New York; Gail C. Gove, Chief Counsel,
Katharine Larsen, Counsel, News, REUTERS AMERICA LLC, New York,
New York; Karen H. Flax, Chicago, Illinois, Jeff Glasser,
TRIBUNE PUBLISHING COMPANY, Los Angeles, California; Jennifer A.
Borg, General Counsel, NORTH JERSEY MEDIA GROUP INC., Woodland
Park, New Jersey; J. Joshua Wheeler, THE JEFFERSON CENTER FOR
THE PROTECTION OF FREE EXPRESSION, Charlottesville, Virginia,
for Amici Curiae.




                               3
                                      ORDER


PER CURIAM:

     This    matter   comes     before     us     on    a   Petition   for    Writ    of

Mandamus    filed   by   a    group   of       news    organizations    and    a    non-

profit, all of whom the United States District Court for the

Southern District of West Virginia permitted to intervene in a

pending    criminal   case.       Having        been    largely   rebuffed     by    the

district court, Petitioners seek vacatur of a sealing and gag

order which prohibits: (1) public access to most documents filed

in the case and (2) the parties, their counsel, potential trial

participants, court personnel, and others from discussing the

case with any member of the media.

     The     district        court,   sua        sponte,      issued    its        order

restricting access to the docket and prohibiting extrajudicial

statements one day after a grand jury sitting in the district

returned the indictment.          Petitioners moved to intervene in the

case and requested the district court to reconsider or vacate

its order.     Defendant, Donald Blankenship, opposed the motion;

the government took no position as to the propriety of the order

or of its scope.         After a hearing, the district court granted

Petitioners’ motion to intervene and modified the sealing and




                                           4
gag    order. *           We   granted        Petitioners’        Motion       for   Expedited

Consideration of the Petition for Mandamus given the substantial

First Amendment issues at stake.                          We have had the benefit of

oral       argument    on      behalf    of    Petitioners,           the   government,    and

Defendant          Blankenship,         and    we       have    carefully      reviewed     the

submissions of the parties and amici.

       Petitioners appropriately seek mandamus relief, as it “is

the    preferred       method      for    review         of    orders    restricting      press

activity related to criminal proceedings.”                              In re State-Record

Co.,       Inc.,    917    F.2d   124,        126       (4th   Cir.    1990)    (per   curiam)

(quotation marks and citation omitted).                               Petitioners meet the


       *
           The amended order states in relevant part:

      “Wherefore, the Court does hereby ORDER that neither the
parties, their counsel, other representatives or members of
their staff, potential witnesses, including actual and alleged
victims, investigators, family members of actual and alleged
victims as well as of the Defendant, nor any court personnel
shall make any statements of any nature, in any form, or release
any documents to the media or any other entity regarding the
facts or substance of this case.”

     “The Court further ORDERS that any and all motions,
stipulations,   discovery   requests,   responses,  supplemental
requests and responses, and other relevant documents be filed
directly with the Clerk pursuant to Rule 49.1 of the Local Rules
of Criminal Procedure, and that access to any documents filed on
CM/ECF in this matter, which contain information or argument
regarding the facts or substance of this case, be restricted to
case participants and court personnel. However, this order shall
not be applicable to documents which have previously been
released publicly or orders of the Court, absent specific
instruction to the contrary. The Court DIRECTS the Clerk to make
the docket entries publicly available.”



                                                    5
constitutional        requirements      for     standing      because         their     right

under   the    First    Amendment      to     gather       news,   see        Branzburg    v.

Hayes, 408 U.S. 665, 681 (1972), and to receive speech from

willing speakers, see Stephens v. Cnty. of Albermarle, 524 F.3d

485, 492 (4th Cir. 2008), has been directly impaired by the

district court’s order.               Lujan v. Defenders of Wildlife, 504

U.S. 555, 560-61 (1992).

       We review de novo the constitutional questions presented in

the Petition.         In re Charlotte Observer, 882 F.2d 850, 852 (4th

Cir. 1989).

       The public enjoys a qualified right of access to criminal

trials, see Richmond Newspapers v. Virginia, 448 U.S. 555, 580

(1980);   pretrial      proceedings,        see    Press-Enter.          Co.     v.   Super.

Ct.,    478    U.S.     1,    14    (1986)      (“Press-Enterprise              II”);     and

“documents      submitted      in   the     course     of     a    trial,”       including

documents      filed    in    connection        with   a    motion       to    dismiss    an

indictment and other pretrial filings.                       In re Time Inc., 182

F.3d    270,    271    (4th    Cir.    1999);      see      also    In    re     Charlotte

Observer, 882 F.2d at 852.              Where the right of an accused to a

fair trial is at stake, the public will not be denied access

absent “specific findings . . . demonstrating that, first, there

is a substantial probability that the defendant’s right to a

fair trial will be prejudiced by publicity that closure would

prevent and, second, reasonable alternatives to closure cannot

                                            6
adequately protect the defendant’s fair trial rights.”             Press-

Enterprise II, 478 U.S. at 14.

     Having carefully reviewed the record, although we commend

the district court’s sincere and forthright proactive effort to

ensure to the maximum extent possible that Blankenship’s right

to a fair trial before an impartial jury will be protected, we

are constrained to conclude that the order entered here cannot

be sustained. See id. See also In re Morrissey, 168 F.3d 134,

139-40 (4th Cir. 1999); In re Russell, 726 F.2d 1007, 1010 (4th

Cir. 1984); Nebraska Press Ass’n v. Stuart, 427 U.S. 539, 562

(1976).

     Accordingly, the petition for mandamus is GRANTED and the

district   court   is   directed   to   enter   an   order   vacating   its

amended sealing and gag order of January 7, 2015.

                                                               SO ORDERED




                                    7